Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-19, 22-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20110155153 A1 to Thorens et al. (“Thorens”).
Thorens discloses:
Regarding claim 1: 
an air inlet (e.g., air inlet 123) and an air outlet (e.g., air outlet 125) fluidly communicating via an aerosol chamber (e.g., aerosol-forming chamber 127) defined by chamber walls (e.g., walls of chamber 127 including housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805, walls of cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90); and 
an aerosol-forming member (e.g., a liquid storage portion in the form of cartridge 113 containing liquid 115, a capillary wick 117 and a heater 119) comprising a sheet of material (e.g., wick 117 surrounded by heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) configured to heat and wick a solution, wherein the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material, wherein the aerosol forming 
Regarding claim 2: the sheet of material comprises a capillary structure (e.g., capillary wick 117) configured to wick a solution (e.g., para 87);
Regarding claim 3: the capillary structure is exposed on both sides of the sheet of material (e.g., wick 117 is exposed on the left and right of heater 119 as seen in Fig. 1);
Regarding claim 4: the capillary structure extends throughout the whole sheet of material (e.g., wick 119 extends through heater 119 as seen in Fig. 1);
Regarding claim 5: the sheet of material comprises a first layer that is heatable (e.g., heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) and a second layer comprising a capillary structure (e.g., capillary wick 117) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 6: the sheet of material comprises a peak and a trough (e.g., Fig. 2, 3, 5-8, 20 and 21);
Regarding claim 7: the sheet of material is corrugated to form vertices (e.g., Fig. 2, 3 and 5-7);
Regarding claim 8: at least one corrugation of the sheet of material is rounded (e.g., Fig. 3, 4, 6, 8, 20 and 21);
Regarding claim 10: the sheet of material comprises two opposing major surfaces that are aligned with a direction of flow of air through the aerosol chamber (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 12: the aerosol forming member is attached to at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 13: at least one corrugation of the sheet of material is adjacent to at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 14: at least one corrugation of the sheet of material is in contact with at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33 36,, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 15: at least one of the chamber walls comprises a heat shield (e.g., housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805 can be heat shields) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 16: at least one of the chamber walls comprises a liquid reservoir matrix (e.g., aerosol-forming substrate, cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 17: the liquid reservoir matrix comprises a capillary structure (e.g., capillary wick 117) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 18: the liquid reservoir matrix comprises a heat resistant layer (e.g., layers in Fig. 1-8, 11-16, 20 and 21) and a resilient layer (e.g., layers in Fig. 1-8, 11-16, 20 and 21) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 19: two opposing chamber walls each comprise a liquid reservoir matrix, and the heat resistant layer of each liquid reservoir matrix is innermost relative to the aerosol chamber such that the resilient layer urges the heat resistant layers towards one another  (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide two opposing chamber walls each comprise a liquid reservoir matrix in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 22: at least one corrugation of the corrugated sheet of material is in contact with the liquid reservoir matrix (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 23: an aerosol delivery device component comprising:
an air inlet (e.g., air inlet 123) and an air outlet (e.g., air outlet 125) fluidly communicating via an aerosol chamber (e.g., aerosol-forming chamber 127) defined by chamber walls (e.g., walls of chamber 127 including housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805, walls of cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126); and 
an aerosol-forming member (e.g., a liquid storage portion in the form of cartridge 113 containing liquid 115, a capillary wick 117 and a heater 119) comprising a sheet of material (e.g., wick 117 surrounded by heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) configured to heat and wick a solution, wherein the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material, wherein the aerosol forming member is located at least partially within the aerosol chamber, and wherein the first end and the second end of the sheet of material are attached to the aerosol delivery device component such that the sheet of material is suspended across the aerosol chamber (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126);
Regarding claim 24: multiple aerosol-forming members (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126);
Regarding claim 25: multiple aerosol-forming members positioned in the aerosol delivery device such that corrugations of the corrugated sheet of material are aligned with respect to a direction of airflow through the device (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126);
Regarding claim 26: multiple aerosol-forming members positioned in the aerosol delivery device such that corrugations of the corrugated sheet of material are off-set with respect to a direction of airflow through the device (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126); and
Regarding claim 28: the aerosol delivery device component of claim 1, wherein at least one of the chamber walls comprises a liquid reservoir matrix (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 36, 39-42, 45, 49, 65, 80, 83, 86, 90-92, 98, 114, 115, 120, 126).
To the extent that it may be argued that the Fig. 1 embodiment does not disclose all of the claimed subject matter, such as the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 2-8, 11-16, 20 and 21 embodiment in order to provide a heater is cheap and easy to manufacture.
Response to Amendment
The amendment of 09/27/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.   The remarks begin by noting the claim status and amendments as well as the prior interview. The remarks then address the previous rejections under 35 U.S.C 112 and note the amendments resolving the previous rejections. 
The remarks then address the rejection under 35 U.S.C 103.  The remarks assert that Thorens fails to disclose or suggest an aerosol delivery device that includes, inter alia, an "aerosol-forming member comprising a sheet of material configured to heat and wick a solution," as recited by claim 1. The remarks state that the Office asserted that the claims broadly recite the term "sheet" without limiting the shape or geometry beyond the common features of the claims and that, in this regard, the Office asserted that Thorens discloses "an aerosol-forming member (e.g., a liquid storage portion in the form of cartridge 113 containing liquid 115, a capillary wick 117 and a heater 119) comprising a sheet of material (e.g., wick 117 surrounded by heater," 119, 201, 501, 601, 701, or 801) "configured to heat and wick a solution." The remarks further state that the Office supported this interpretation by stating that the present "specification discloses an even broader sheet which 'can be a sheet of multiple layers of the same or different material that are layered/laminated/attached so as to form the final sheet-like material' such that the disclosed sheet is also consistent with that of Thorens application" and that Applicant respectfully disagrees and traverses the rejection. 
The remarks then discuss the ordinary meaning of the term "sheet of material," explaining that a person having ordinary skill in the art would understand that the term "sheet" imparts some basic geometric limitations to a material, that such a person would understand a "sheet" is generally flat and thin such that the length and width of the material are much larger than the thickness of the material, thereby forming a material with two dominant and opposite surfaces (e.g., similar to a sheet of paper) and that, while a material may be laminated, or consist of multiple layers, a person having ordinary skill 
The remarks then discuss the specification and the aerosol-forming member be a sheet of material configured to both heat and wick a liquid can allow the sheet to be provided in a corrugated form, (e.g. a corrugated-sheet as demonstrated by the cross-section of aerosol-forming member 10a in FIG.2b), allowing airflow along the valleys of the corrugated sheet. 
The remarks then assert that Thorens does not disclose or suggest such a sheet or corrugated structure and that a person having ordinary skill in the art would understand that Thorens's wick 117 and heating element (e.g., heater 201/207) collectively do not form or resemble a "sheet of material." Instead, the remarks assert that the wick/heater arrangement of Thorens is shaped as a rod/cylinder, with cylindrical wick 117 being a separate element that is wrapped by the heating element 201/207 as illustrated in FIGS. 3 and 4 and that a person having ordinary skill in the art would not understand Thorens's rod shaped wick and heating element meet any of the basic geometric limitations of a "sheet" of material. The remarks state that, while paragraph [0103] of Thorens describes that the heating element portion, i.e., component 207, may be composed from a "sheet of material, preferably metal, shaped as desired, then rolled around the capillary wick," a person having ordinary skill in the art would not consider the resulting combined assembly of wick 117 and the heating element 207, to be in the form of a "sheet of material" in the manner recited by claim 1. The remarks further state that, even if a person having ordinary skill in the art were to consider heating element 207 to be produced from a "sheet of material" they would not understand the wick 117, or the combined assembly of wick 117 and heating element 207 to be a "sheet of material" having a length and width that are both larger than a thickness of the material and that the Office's interpretation of the term "sheet" to include both the cylindrical/rod wick 117 and heating element (e.g., 201/207), effectively vitiates the term "sheet" such that it provides no meaning within claim 1. 

The remarks further assert that the Office has not shown Thorens's heating element and wick form a sheet, "corrugated to form at least one point of inflection" between respective ends of the material and that, while FIG. 3 of Thorens shows heater portion 207 having a serpentine shape, the heater is wrapped over the wick 117 which is in the shape of a rod. According to the remarks, there is no indication anywhere within Thorens that the combination of the heater element and wick 117 collectively form a sheet of material that is corrugated in the manner recited by claim one andThorens does not disclose or suggest wick 117 is corrugated to include at least one point of inflection between its first and second ends. The remarks further assert that the disclosed structure of wick 117 is clearly not a "sheet," much less a corrugated sheet as recited by claim 1 and the combined assembly of Thorens's wick 117 and heating elements (e.g. element 201/207) do not form a sheet of material having such limitations. The remarks continue, additionally asserting that figures 14 - 16 of Thorens further emphasize the non-sheet structure provided by thorns heater and wick. In particular and as described in paragraphs [0174] and [0175], the serpentine shape of the heater as shown in Figure 14 provides 
The remarks then provide a conclusion requesting allowance for claims 1, and 23 for similar reasons as claim 1, as well as the dependent claims based on their dependence from claims 1 and 23.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 17, 2021